Citation Nr: 1139966	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  07-27 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran testified at a hearing before the Board in July 2008.  The Board remanded the Veteran's claims for additional development in October 2009.  


FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss attributable to his period of military service.

2.  The Veteran has chronic cervical sprain with spondylosis and degenerative disc disease that is as likely as not related to military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have bilateral hearing loss that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  The Veteran has chronic cervical sprain with spondylosis and degenerative disc disease that is the result of disease or injury incurred in active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in September 2006.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the February 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained several examinations and a Veterans Health Administration opinion with respect to the hearing loss claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including sensorineural hearing loss and arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2011).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Bilateral Hearing Loss

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Veteran's service medical records do not show any complaints, findings, diagnoses, or treatment related to hearing loss.  The Veteran's February 1969 entrance examination included audiometric testing which revealed puretone thresholds of -5, -5, 5, and 5 decibels in the right ear, at 500, 1000, 2000, and 4000 Hertz and 5, 10, 5, and 10 decibels in the left ear, at 500, 1000, 2000, and 4000 Hertz.  The Veteran's November 1970 separation examination did not include audiometric findings and instead contained the results of a whispered voice test upon which the Veteran obtained a 15/15.  

VA outpatient treatment reports dated in August 2006 show a report of decreased hearing.  

At a July 2007 VA audiometric examination, the Veteran reported military noise exposure from tending a boiler in service and shore bombardments of Vietnam.  Since service, the Veteran reported working in light construction and he reported recreational firearms use (deer hunting) without hearing protection.  He reported that his hearing loss began in service.  Audiometric testing revealed puretone thresholds of 25, 30, 30, 60, and 70 decibels in the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz, and 25, 25, 35, 65, and 65 decibels for the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition scores were 84 percent in both ears.  The examiner diagnosed the Veteran with mild to moderately severe sensorineural hearing loss in the right ear and mild to moderately severe sensorineural hearing loss in the left ear.  The examiner noted that the claims file had been reviewed and that the Veteran's hearing was within normal limits at his entrance into service and while he passed a whispered voice test at his exit from service, this test was not considered sensitive to high frequency hearing loss.  The examiner noted that based on the Veteran's reported history it was possible that his hearing loss began while in service.  However, without more frequency specific audiometric information from near the time of discharge, it was not possible to determine whether the Veteran's hearing loss began while in service or was a result of his civilian noise exposure since service.  

The July 2007 VA audiological examiner conducted another audiometric examination in January 2010.  The Veteran reported the same military and occupational noise exposure that he reported at the July 2007 examination and he stated that his hearing loss began while in service.  Audiometric testing revealed puretone thresholds of 20, 25, 30, 60, and 65 decibels in the right ear, at 500, 1000, 2000, 3000, and 4000 Hertz, and 25, 20, 30, 65, and 65 decibels for the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech recognition scores were 90 percent in right ear and 88 percent in the left ear.  The examiner diagnosed the Veteran with mild to moderately severe sensorineural hearing loss in the right ear and mild to moderately severe sensorineural hearing loss in the left ear.  The examiner restated the opinion from the July 2007 VA examination and indicated that he could not provide a more definitive opinion without resort to speculation based on the evidence of record.  

A Veterans Health Administration (VHA) opinion was obtained in July 2011.  The examiner provided a thorough review of the relevant evidence contained in the claims file and indicated that the Veteran's service separation form indicated that his military occupation specialty was a machinist's mate.  The audiologist noted that the probability of noise exposure while in service based on the Veteran's military occupation specialty was high and exposure to noise in service was conceded.  The audiologist noted that the Veteran reported hearing loss since service.  The audiologist reported that the Veteran's separation agreement included only a whispered voice test which revealed nothing about whether the Veteran did or did not incur hearing loss while in service because it was not sensitive enough to detect unilateral or high frequency hearing loss such as commonly occurs after excessive noise exposure.  Therefore, the audiologist noted there was no evidence in the service medical records that could confirm or deny the claim regarding hearing loss incurred in service.  The audiologist indicated that the Veteran's contention that he had difficulty hearing since service was not supported by any documentation revealing that he sought assistance for hearing loss in the early years after his discharge.  The audiologist concluded that because of the lack of evidence of hearing loss incurred in military service, the high probability of hazardous noise exposure as a machinist's mate for under two years, the high probability of post-military occupational noise exposure for two years as a carpenter's apprentice, and occupational noise in construction for many years, and in some recreational firearm use reportedly without the use of hearing protection, the preponderance of noise exposure occurred after the Veteran's release from service.  Moreover, considering the lack of evidence that the Veteran complained of or sought treatment for hearing loss until many years after military service, the audiologist opined that the current hearing loss was less likely than not (less than 50-50 probability) a result of hazardous noise exposure in service.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss.  

The Veteran's military service likely included exposure to hazardous noise as a machinist's mate.  However, there is an absence of any specific report of bilateral hearing loss until the Veteran filed his claim in July 2006.  VA outpatient treatment reports document a report of "decreased hearing" in August 2006.  The first diagnosis of bilateral hearing loss based on audiometric testing came at the July 2007 VA examination, more than thirty-seven years after service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The amount of time that passed between service and the first complaint of record of hearing loss is also evidence that weighs against the Veteran's claim. 

The Board notes that the July 2007 and August 2010 VA examiner indicated that it was possible that the Veteran's hearing loss manifested in service but without more definitive audiometric information, could not render a more definitive opinion.  The Board finds that opinion is speculative and does not serve to establish that it is at least as likely as not that any hearing loss is the result of acoustic trauma during service.  A finding of service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102 (2007); Bloom v. West, 12 Vet. App. 185 (1999) (treating physician's opinion that veteran's time as a prisoner of war "could" have precipitated the initial development of his lung condition found too speculative); Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of a claimed disorder or any such relationship). 

The July 2011 VHA opinion included a thorough recitation of the relevant medical records and the examiner acknowledged the Veteran's history of both military and post-service noise exposure.  Thereafter, the audiologist concluded that the Veteran's hearing loss was less likely than not related to his military noise exposure.  The July 2011 audiologist provided a complete rationale for the opinion, which the Board finds to be the most probative and persuasive evidence in this case.

Furthermore, there is no evidence of the Veteran having a documented sensorineural hearing loss that met the criteria for a compensable rating within one year after service.  38 C.F.R. §§ 3.307, 3.309 (2011).

The Board acknowledges the Veteran's assertions that he currently has hearing loss as the result of his active duty service.  Lay evidence in the form of statements or testimony of the Veteran is competent to establish evidence of symptomatology where symptoms are capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran can attest to factual matters of which he had first-hand knowledge, such as subjective complaints of trouble hearing since service and the types of noises he was exposed to in-service, and his assertions are entitled to probative weight.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, the Board ultimately places more probative weight on the opinion of the competent health care specialist who reviewed the record, and found that a relationship between the Veteran's current disability and service was less likely.  The Veteran, as a lay person, is not competent to provide a medical opinion relating any current hearing loss to his service or any noise exposure during his service.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss and that claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Cervical Spine Disability

The Veteran claims that his current cervical spine disability is related to an incident in service when he fell down a ladder, hit his head, and twisted his neck.  

The Veteran's service medical records do not include any complaints, findings, or treatment for a neck injury.  The Veteran's November 1970 separation examination found a normal clinical evaluation of the spine.

A June 1997 operative report from Baptist Memorial Medical Center shows that the Veteran was diagnosed with a disc herniation at C5-6 and underwent an anterior cervical discectomy and fusion at C5-6 with anterior platting and a left anterior scalenotomy.  

At a February 2010 VA examination, the Veteran reported that he fell down a ladder in service in 1969 and hit his head and twisted his neck.  He reported that he sought treatment on a destroyer with the ship's doctor but x-rays were not obtained and he was sent back to duty.  He indicated that he had pain since the injury in service which worsened over the previous ten years.  Following a physical examination which included x-rays of the cervical spine, the Veteran was diagnosed with chronic cervical sprain with spondylosis and degenerative disc disease.  The examiner opined that the disability as likely as not first manifested in service based on the Veteran's reported injury in service.  The examiner indicated that the Veteran had no subsequent injuries and his discomfort progressed to the point of needing surgery.  The examiner submitted an addendum opinion in March 2010 and indicated that the claims file had been reviewed and the opinion remained the same.  

The Veteran's statements in support of his claim allege a continuity of symptoms since his injury during active duty military service.  He is competent to give evidence about what he experienced, such as his symptoms of back pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Moreover, the only medical opinion of record, that of the February 2010 VA examiner, indicates that the Veteran's cervical spine disability as likely as not first manifested in service.  

Consequently, the Board finds that the competent evidence of record demonstrates that service connection for cervical sprain with spondylosis and degenerative disc disease is warranted.  Resolving all reasonable doubt in favor of the Veteran, service connection for a cervical spine disability is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for cervical sprain with spondylosis and degenerative disc disease is granted.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


